     Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 1 of 23 PageID #: 1




                              UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE

Electronically filed

ELIZABETH FUST,
DAVID ALLGOOD,
MARCUS GRAY, and
CENTER FOR ACCESSIBLE LIVING, INC.
on behalf of themselves and all others similarly situated,                            PLAINTIFFS


v.                                                              3:20-CV-562-CRS
                                              CIVIL ACTION NO. ____________________


FIRST UROLOGY, P.S.C.,                                                               DEFENDANT

                          *       *       *       *      *       *       *


                                        INTRODUCTION

         1.    On the 30th anniversary of the Americans with Disabilities Act, patients with

disabilities continue to face pervasive discrimination in access to health care, resulting in subpar

medical care and treatment. It is well documented that patients with all types of disabilities

experience significant disparities in the standard of care they receive from health care providers

due to access barriers. This frequently results in patients with disabilities having unmet medical

needs and being at greater risk for secondary conditions, longer-term health problems, and even

death.

         2.    This civil rights action challenges the unlawful practice of First Urology, P.S.C.

(“First Urology” or “Defendant”) of refusing to help patients transfer to examination equipment

and provide related accessible medical equipment, training, and policies at approximately twenty

health care facilities in Kentucky and Indiana. First Urology has operated under a written policy
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 2 of 23 PageID #: 2




specifically directing that it will not assist patients with mobility disabilities in transferring from

wheelchairs to examination tables or other diagnostic equipment. Rather, First Urology’s written

policy requires patients with disabilities to bring their own equipment to help facilitate transfers

and to bring their own friends, family, or attendants—trained in body mechanics and transfer

techniques—to help facilitate transfers as well. In so doing, First Urology discriminates against

patients with mobility disabilities, puts the safety of its patients with mobility disabilities at risk,

and provides its patients with substandard medical care that is not equal to the service First

Urology provides to people without mobility disabilities.

        3.      Persons with mobility disabilities are entitled to full and equal access to First

Urology’s health care services under the Americans with Disabilities Act (“ADA”), Section 504

of the Rehabilitation Act (“Section 504” or “Rehabilitation Act”), and the Kentucky Civil Rights

Act (“KCRA”).

        4.      The ADA requires medical practitioners to provide equal medical services to

patients with disabilities using accessible medical equipment. See, e.g., U.S. Department of

Justice Civil Rights Division Disability Rights Section & U.S. Department of Health and Human

Services Office for Civil Rights, Americans with Disabilities Act: Access To Medical Care For

Individuals With Mobility Disabilities (2010), available at https://www.ada.gov/medcare_ta.htm

(last visited Aug. 10, 2020). Equal medical services include reasonable assistance to enable the

patient to receive medical care, including helping the patient to get on and off the examination

table or other equipment and to lie back and be positioned on the examination table or other

equipment. Such equipment is often height adjustable and/or has padded, adjustable restraints

and bars and can include examination beds, stretchers, and tables; procedure and examination

chairs; weight scales; radiologic equipment; and lifting and transfer equipment. The available



                                                   2
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 3 of 23 PageID #: 3




types of lifting and transfer equipment include transfer boards (a product made of a smooth, rigid

material that acts as a supporting bridge on which a patient can slide between a wheelchair and

another surface such as an examination table) and overhead or portable patient lifts that raise the

patient using a sling. For example, most radiologic equipment requires the patient to lie on a flat

surface. Radiologic technology is often integrated into the table, preventing it from being

sufficiently lowered; consequently, the use of a patient lift or another transfer and positioning

technique is particularly important for access to this equipment.

       5.      While some medical examinations (for instance, an examination of the face) can

be performed without transferring from a wheelchair to an examination table, many

examinations and procedures performed by urologists cannot be performed effectively unless the

patient is on an examining or procedure table or other piece of equipment. Such procedures

include examinations that involve pressing on the patient’s abdomen, rectal examinations, pelvic

examinations for females, cystoscopy, CT scans, urodynamics performed on a commode chair,

renal ultrasounds, and kidney/ureter/bladder x-rays.

       6.      Refusal to examine a patient on examination equipment is a recurring barrier to

providing proper and comprehensive care to patients with disabilities. Patients receive less

comprehensive and often sub-standard medical evaluation, treatment, procedures, and care

compared to patients without disabilities—sometimes amounting to the denial of treatment.

       7.      Plaintiff Elizabeth Fust is a paraplegic with a spinal cord injury who uses a

wheelchair for mobility. Ms. Fust has ongoing urological care needs and is a patient of First

Urology. In 2019, Ms. Fust’s First Urology physician prescribed a CT scan, a procedure that

conveniently is performed at the same location as her physician’s practice, 100 E. Market Street

in Louisville, KY (“Market Street location”). However, when Ms. Fust tried to schedule the CT



                                                 3
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 4 of 23 PageID #: 4




scan, she was told that First Urology would not assist her with transfer to the CT scanner table

due to its “Lifting Policy.” Instead, Ms. Fust was forced to have the CT scan at another provider,

which was far less convenient, and not with her chosen provider. At the same appointment in

2019, Ms. Fust’s First Urology physician also prescribed a renal ultrasound for her follow-up

appointment in or about October 2020. Ms. Fust was also required to schedule the renal

ultrasound appointment at another facility. In addition, there are other urological services that

Ms. Fust would not be able to receive at First Urology as a result of the “Lifting Policy.”

       8.      Plaintiff David Allgood is a quadriplegic with a spinal cord injury and uses a

wheelchair for mobility. Mr. Allgood has ongoing urological care needs and has been a First

Urology patient for many years. Due to First Urology’s “Lifting Policy,” Mr. Allgood has been

forced to bring family members into his First Urology appointments in order to assist with lifting

him to a table for his procedures.

       9.      Plaintiff Marcus Gray is a quadriplegic with a spinal cord injury and uses a

wheelchair for mobility. Mr. Gray has ongoing urological care needs and has been a First

Urology patient for a number of years. Due to First Urology’s “Lifting Policy,” Mr. Gray’s

spouse has had to assist him in transferring to an examination table at First Urology on

approximately two occasions.

       10.     By failing to make its services accessible to patients with disabilities, First

Urology perpetuates a two-tiered, discriminatory system of health care, whereby people with

disabilities are denied care or receive less complete care, which jeopardizes their health and well-

being and deprives them of the opportunity to receive certain care, treatment, and imaging

services within the same practice as their ongoing and preferred urological care providers.




                                                  4
    Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 5 of 23 PageID #: 5




       11.     Maintaining good urological health care is vital for people with spinal cord

injuries. Patients with certain disabilities such as spinal cord injuries have a heightened need for

urological care; for example, neurogenic bladder occurs in most individuals with a spinal cord

injury, urinary tract infections are common, and urological evaluations are generally performed

annually for this population.1 However, this crucial need is exacerbated by (or remains unmet

due to) the discriminatory lack of access to critical urological care for people with certain

disabilities, placing them at risk of medical complications and death. Patients with other mobility

disabilities that affect their ability to transfer for medical examinations are also discriminatorily

denied access to care at First Urology.

       12.      First Urology’s ongoing practice of systemic discrimination denies Plaintiffs and

class members of their rights under federal, state, and local statutes, including the “full and equal

enjoyment” guarantee of Title III of the ADA and Defendant’s obligations under Section 504 and

the KCRA.

       13.      First Urology has been informed that its “Lifting Policy” violates the ADA, via

correspondence from Plaintiff Fust, dated on or about September 16, 2019, and December 6,

2019, and via correspondence from Plaintiff Fust’s counsel on or about January 13, 2020.

       14.     Eventually, First Urology stated that it has since obtained Hoyer Lifts for two of

First Urology’s locations; however, even if true, there is no evidence that the Hoyer Lifts are

compliant with the Department of Justice or Rehabilitation Act Standards. In addition, a Hoyer




1
  See Consortium for Spinal Cord Medicine, Bladder Management for Adults with Spinal Cord
Injury: A Clinical Practice Guideline for Health-Care Providers (Aug. 2006), https://pva-
cdnendpoint.azureedge.net/prod/libraries/media/pva/library/publications/cpgbladdermanageme_1
ac7b4.pdf (also noting the goal of maintaining a functional, infection-free genitourinary system
by preventing complications in spinal cord injured patients) (last visited August 10, 2020).

                                                  5
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 6 of 23 PageID #: 6




Lift alone does not provide full compliance with the prevailing standards, and First Urology’s

other locations (approximately eighteen) are still completely non-compliant.

       15.       By letter dated on or about February 19, 2020, Plaintiff Fust’s Counsel provided

notice to the Kentucky Commission on Human Rights of the unlawful practices set forth in this

complaint.

                                          JURISDICTION

       16.       This is an action for injunctive relief brought pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq.; Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. §§ 794, et seq.; and the Kentucky Civil Rights Act, KRS 344.010, et seq.

This Court has subject matter jurisdiction over the Rehabilitation Act and ADA claims pursuant

to 28 U.S.C. §§ 1331 and 1343 and supplemental jurisdiction over the KCRA claims pursuant to

28 U.S.C. § 1367. This Court has jurisdiction to issue declaratory relief pursuant to 28 U.S.C. §§

2201 and 2202.

                                               VENUE

       17.       Pursuant to 28 U.S.C. § 1391(b), venue is proper in this District. All parties are

located within this District, and a substantial part of the events or omissions giving rise to the

claims alleged herein occurred in this District.

                                              PARTIES

   A. Plaintiffs
       i.      Individual Plaintiffs

       18.     Plaintiff Elizabeth Fust resides in Louisville, Kentucky. She has used a

wheelchair for mobility since becoming a T7 paraplegic in 2006 due to a spinal cord injury. Ms.

Fust is a person with a disability as defined in the KCRA and the ADA. Ms. Fust is currently a

patient of First Urology at its Market Street location in Louisville, Kentucky.
                                                   6
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 7 of 23 PageID #: 7




       19.      Plaintiff David Allgood resides in Louisville, Kentucky. He is a quadriplegic and

uses a wheelchair for mobility due to a spinal cord injury. Mr. Allgood is currently a patient of

First Urology at its location in Jeffersonville, Indiana.

       20.     Plaintiff Marcus Gray lives part time in Madison, Indiana. He is a quadriplegic

and uses a wheelchair for mobility due to a spinal cord injury. Mr. Gray is currently a patient of

First Urology at its location in Jeffersonville, Indiana.

       ii.     Organizational Plaintiff

       21.     Center for Accessible Living, Inc. (“CAL”), a non-profit organization established

in 1981, has locations in Louisville, Murray, and Bowling Green, Kentucky. It communicates

with, assists, supports, and advocates for people with disabilities throughout Kentucky. CAL

helped approximately 3,100 constituents in 2018. CAL’s mission is to empower people with

disabilities to achieve their goal of attaining independent living and to increase their ability to

function independently within their community. It engages in regular advocacy, training,

education, and outreach efforts to further this goal. CAL offers many services to community

members with disabilities, including peer support, employment, independent living skills

training, information and referral resources, and transition assistance.

   B. Defendant

       22.     Defendant First Urology, P.S.C. is a privately owned medical practice, doing

business in Kentucky and Indiana. First Urology operates approximately thirteen locations in

Kentucky and approximately seven locations in Indiana. At all times material hereto, First

Urology has operated a urological medical practice doing business in Kentucky and Indiana, with

medical offices and facilities that are places of public accommodations as defined in the ADA

and the KCRA. First Urology receives federal financial assistance per Section 504.



                                                  7
    Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 8 of 23 PageID #: 8




                             GENERAL FACTUAL ALLEGATIONS

       23.       First Urology’s website states that it is the “largest privately owned medical

practice in the state of Kentucky” and the “largest urologic provider in the greater Louisville and

southern Indiana area.” Per its website, First Urology treats women, men, and children. Its

specialty services include an Advanced Therapy Center, Continence Center, Pathology

Department, and Research Department. Its website proclaims that “First Urology is dedicated to

incorporating state-of-the-art technology to aid in patient diagnosis, treatment and comfort.”2

       24.       First Urology’s “Lifting Policy,” a copy of which First Urology provided to

Plaintiff Fust, attached hereto as Exhibit A, states:

       Patients who require assistance with transfers from a wheelchair to a commode
       chair or an examination table must comply with the following guidelines:

       •     If the patient is non-weight bearing and requires total assistance, either a family
             member or staff members from the facility where the patient is currently
             residing must accompany the patient and carry-out the lifting of the patient.
       •     The above requirement is for safety of the patient so that individuals familiar
             with the patient’s lifting requirements are present to assist with and supervise
             the movement on the patient.
       •     If the patient requires partial assistance with mobility, someone must be present
             to assist staff with the movement of the patient.
       •     When the patient is scheduled for procedures, the patient must be informed that
             they must bring any assistive devices necessary for ambulation. This would
             include gait belts, transfer boards, walkers, and canes.
       •     Patients exceeding a 300 lb weight limit will require special attention, as the
             commode chairs used for voiding during urodynamics has a 300 lb weight limit
             and the examination table used to CT Sean's & X-rays have a 300 lb weight
             limit as well. Certainly if the patient is ambulatory, we will accommodate the
             patient to the best of our ability, but if they are not mobile we will be unable to
             test them.

       These guidelines are developed to provide for the safety of patients as we would
       never want to injure a patient when attempting to move them. It is very important
       that individuals trained in appropriate body mechanics and transfer techniques be

2
  See https://1sturology.com/about/administration/; https://1sturology.com/about/;
https://1sturology.com/services/ (respectively; last visited August 10, 2020).

                                                   8
  Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 9 of 23 PageID #: 9




       the ones to assist these patients. These guidelines also provide for the safety of our
       staff, as an injury acquired when attempting to move a patient can prove both
       painful and costly. This policy was developed to provide for the utmost safety of
       patients and staff members [emphasis in original].

       25.     Requiring a patient with a disability to bring a friend, family member, or other

person, or related medical equipment, to their private medical appointment to provide transfer

assistance is discriminatory, demeaning, inconvenient, and unlawful.

                         PLAINTIFFS’ ALLEGATIONS AND HARM
Elizabeth Fust
       26.     Plaintiff Elizabeth Fust resides in Louisville, Kentucky. Plaintiff has used a

wheelchair for mobility since becoming a T7 paraplegic in 2006 due to a spinal cord injury.

       27.       At all relevant times, Ms. Fust has been a patient seeking and receiving services

from First Urology. Ms. Fust selected First Urology as her urological provider due to its

reputation for providing high quality care, and the convenience of the Market Street location in

Louisville, Kentucky. Ms. Fust specifically selected her physician at First Urology due to his

reputation and uncommon expertise in performing a highly specialized and complicated

urological surgery that Ms. Fust had undergone and that requires ongoing care and potential

revision.

       28.       In or about September 2019, Ms. Fust had an appointment with a urologist at

First Urology’s Market Street location. At that appointment, her First Urology physician

prescribed a CT scan to schedule immediately, which her physician advised could be performed

by First Urology at the Market Street location—the same location where Ms. Fust’s physician

practices, and the location most convenient for her. At the same appointment, Ms. Fust’s First

Urology physician also prescribed a renal ultrasound to schedule for about one year in the future.




                                                 9
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 10 of 23 PageID #: 10




       29.      At that same appointment, after meeting with her physician, Ms. Fust spoke with

a First Urology staff representative (“scheduler”) to schedule the CT scan at the Market Street

location, in addition to the future renal ultrasound at the same location. Ms. Fust observed the CT

scanner at the Market Street location that same day. In order to schedule the appointments, the

scheduler asked Ms. Fust if she was a “full lift” or if she could transfer herself to the CT scanner

table. After Ms. Fust answered that she would need assistance to transfer from her wheelchair to

the CT scanner table, the scheduler showed her a “Lifting Policy” issued by First Urology and

told Ms. Fust that, pursuant to that policy, First Urology does not assist patients with transfer.

The scheduler advised Ms. Fust that she would instead have to go to a non-First Urology

provider to receive a CT scan and renal ultrasound.

       30.      As a result, Ms. Fust had to schedule and then travel to a hospital outpatient

facility for the CT scan, which caused inconvenience, including travel time, a long waiting time

at the hospital, and having to obtain a compact disc of the CT scan to review with her First

Urology physician at a separate appointment. In addition, Ms. Fust was unable to schedule her

renal ultrasound at First Urology, but instead will have to travel to a hospital outpatient facility

for the renal ultrasound, which is currently scheduled in or about September 2020, and then have

a separate appointment with her First Urology physician to discuss the results (currently

scheduled for one week after the renal ultrasound). Due to First Urology’s “Lifting Policy,” Ms.

Fust will again be inconvenienced and will have to spend extra time traveling to and waiting at

the hospital outpatient facility to have the renal ultrasound performed, instead of being able to

schedule the ultrasound at First Urology, to occur contiguously with her follow-up physician

appointment.




                                                  10
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 11 of 23 PageID #: 11




       31.      Ms. Fust would have elected to have the CT scan and renal ultrasound done at

First Urology, and if she were a person without a disability, First Urology would have performed

the scan and ultrasound on Ms. Fust. Instead, First Urology invoked its discriminatory “Lifting

Policy,” which was humiliating to Ms. Fust, made her feel unworthy of equal treatment, and

caused her inconvenience.

       32.      Later in 2019, an employee of First Urology informed Ms. Fust by telephone that

the “Lifting Policy” that was in effect in the Market Street location was in effect at all of First

Urology’s offices, and that if Ms. Fust wanted to make an appointment she would have to bring

someone with her to assist her transfer.

       33.      Plaintiff Fust has an upcoming appointment with her First Urology physician in

or about October 2020. She would have also scheduled her upcoming renal ultrasound at First

Urology if it were not for the “Lifting Policy” and has an interest and intent in remaining an

ongoing patient of First Urology in the future.

David Allgood

       34.      Plaintiff David Allgood resides in Louisville, Kentucky. Mr. Allgood has a spinal

cord injury resulting in quadriplegia and uses a wheelchair for mobility.

       35.      Mr. Allgood needs ongoing urological care and has been a First Urology patient

for at least approximately fifteen years. Mr. Allgood is currently a patient at First Urology’s

location in Jeffersonville, Indiana.

       36.      Mr. Allgood selected First Urology due to the quality of urological care that it

offers, the comfort of its facilities, and the convenience of the Jeffersonville, Indiana location.

Mr. Allgood intends to continue to receive health care from First Urology in the future. Mr.

Allgood was advised by a First Urology representative that First Urology will not provide help



                                                  11
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 12 of 23 PageID #: 12




with transferring him from his wheelchair to a table for his procedure. As a result, Mr. Allgood

has been forced to bring family members to some of his First Urology appointments to assist

with lifting him to a table, which is inconvenient for both Mr. Allgood and his family members,

limits his ability to schedule appointments to times when they are available, and violates his

privacy.

Marcus Gray

        37.    Plaintiff Marcus Gray lives part time in Madison, Indiana. Mr. Gray is a

quadriplegic and uses a wheelchair for mobility due to a spinal cord injury.

        38.    Mr. Gray needs ongoing urological care and has been a patient of First Urology

for approximately five years. Mr. Gray is currently a patient at First Urology’s location in

Jeffersonville, Indiana.

        39.    Mr. Gray selected the First Urology location in Jeffersonville, Indiana due to the

quality of care offered. Mr. Gray intends to continue to receive health care from First Urology in

the future.

        40.    Mr. Gray has required transfer to an examination table during approximately two

of his visits at First Urology. Both times, Mr. Gray’s spouse assisted Mr. Gray in transferring to

the examination table.

Organizational Plaintiff

        41.    Organizational Plaintiff Center for Accessible Living, Inc. (“CAL”) has

constituents who have been harmed by First Urology’s discriminatory “Lifting Policy” and by its

practices. Individual Plaintiff David Allgood has worked at CAL for approximately twenty-two

years and is a consumer of CAL. Individual Plaintiff Elizabeth Fust is a consumer of CAL.




                                                12
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 13 of 23 PageID #: 13




        42.     CAL, a statutorily-defined Center for Independent Living, is subject to the control

of its consumers, who by definition are individuals with disabilities. Its consumers control all

aspects of CAL, including decision making, service delivery, management, administration, and

establishment of policy and direction. CAL’s Board of Directors, which establishes policy and

direction for CAL, is composed of members from the local community, the majority of whom

are people with disabilities. In addition, all of CAL’s peer counselors and a majority of its

management level staff, direct service staff, and overall staff members are people with

disabilities.

Allegations common to all Plaintiffs

        43.     First Urology’s discriminatory actions as described herein hinder the ability of

Plaintiffs and class members to select and obtain safe, quality medical care because of their

disability. Plaintiffs and class members have an equal right to choose their medical providers and

locations and to receive treatment as quickly and conveniently as First Urology’s patients

without disabilities, including without being forced to bring their own medical transfer

equipment and people to assist with transfers. Plaintiffs and class members deserve to receive

health care at the same high diagnostic and professional standards as anyone else and to be

treated with respect. Instead, because of their disabilities, Plaintiffs and class members are forced

to obtain medical care from providers other than First Urology that may not be their first choice,

and that may be lower quality, less convenient, and offer less expansive urological treatment

options. Moreover, Plaintiffs and class members may be required to bring their own equipment,

which First Urology should rightfully provide, may have to inconvenience their friends and

family by requiring them to attend and assist at appointments, or may be effectively forced to

forego care because of First Urology’s exclusionary practices.



                                                 13
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 14 of 23 PageID #: 14




       44.      First Urology’s “Lifting Policy” forecloses patients with disabilities from

accessible and proper care and treatment, making such patients with an already heightened need

for urological care even more vulnerable to risk for secondary conditions, longer-term health

problems, and even death.

       45.      Plaintiffs and class members should not be forced to bring someone to their

appointments “trained in appropriate body mechanics and transfer techniques” or otherwise

forego treatment and care at First Urology.

       46.     Plaintiffs and class members would seek future medical care and treatment at First

Urology’s facilities if they were accessible, provided accommodations for their disability,

including accessible medical equipment, and provided for procedures and training appropriate to

the provision of medical care for patients with disabilities.

                                     CLASS ALLEGATIONS

       47.      Pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure, Plaintiffs bring

this action for declaratory and injunctive relief purposes only, on their own behalf and on behalf

of all persons similarly situated.

       48.      The class that Plaintiffs seek to represent consists of:

       All persons with disabilities who, because of the “Lifting Policy,” are unable to
       receive equal medical care from First Urology, were forced to bring assistants in
       order to receive medical care from First Urology, or were denied medical care by
       First Urology.

       49.      The persons in the class are so numerous that joinder of all such persons is

impracticable. The disposition of their claims in a class action is a benefit to the parties and to

the Court. According to the U.S. Census Bureau American Community Survey, there were an

estimated 74,000 people in the Louisville, KY–Jefferson County, IN Urbanized Area with an




                                                  14
    Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 15 of 23 PageID #: 15




“ambulatory difficulty” in 2018.3 It can be assumed that some significant percentage of persons

in this group needs assistance transferring and will seek urology services at First Urology in the

coming year.

         50.    First Urology’s website states that it is the “largest privately owned medical

practice in the state of Kentucky” and the “largest urologic provider in the greater Louisville and

southern Indiana area.”4 In fact, First Urology houses approximately half the urology practices in

the urbanized Louisville, Kentucky area.

         51.     Proposed class members share a well-defined community of interest with respect

to the questions of law and fact involved because they are all being excluded from First

Urology’s services as a result of their need to transfer, or are forced to bring people and/or

equipment to their First Urology appointments to help them transfer. In particular, although the

class includes many patients with disabilities other than spinal cord injuries, spinal cord injured

patients have a pronounced need for ongoing urological care.5

         52.     There are questions of law and fact common to all the class members that

include, but are not limited to:

         (1)    Whether First Urology has violated federal and state law by discriminating

against class members on the basis of their disability.




3
  See https://data.census.gov/cedsci/table?q=S18&d=ACS%201-
Year%20Estimates%20Subject%20Tables&g=400C100US51755&tid=ACSST1Y2018.S1810&
hidePreview=true (last visited August 10, 2020).
4
    See https://1sturology.com/about/administration/ (last visited August 10, 2020).
5
  For example, see Persu, et al., Urological Management of the Patient with Traumatic Spinal
Cord Injury, Journal of Medicine and Life (Jul-Sept. 2009)
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5052502/ (last visited August 10, 2020).

                                                 15
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 16 of 23 PageID #: 16




       (2)     Whether First Urology’s “Lifting Policy” violates anti-discrimination laws,

including the ADA, Section 504, and the KCRA.

       (3)     Whether First Urology has failed to purchase and provide accessible medical

equipment in accordance with Department of Justice and Rehabilitation Act Standards.

       (4)     Whether First Urology’s failure to provide medical equipment that is accessible to

individuals with disabilities excludes, denies, or otherwise causes such individuals to be treated

differently, and as a result deprives individuals with disabilities full and equal enjoyment of First

Urology’s health care services.

       (5)     Whether First Urology should institute policies, procedures, and training

appropriate to the provision of medical care for patients with mobility disabilities.

       (6)     Whether First Urology has denied class members “meaningful access” to its

programs or activities in violation of the ADA and the Rehabilitation Act.

       53.      The common questions raised by class members are capable of class-wide

resolution. Claims substantially similar to the claims raised here have been resolved in court-

approved class action settlements against other health care providers and hospitals, including

through enforcement actions brought by the Department of Justice.

       54.      The Individual Plaintiffs’ claims are typical of the claims of the class as a whole

because they arise from the same “Lifting Policy” and course of conduct by First Urology.

Organizational Plaintiff CAL represents its constituents who have been harmed by First

Urology’s discriminatory “Lifting Policy” and by its practices. Each of the Individual Plaintiffs

and proposed class members needs assistance to transfer and is therefore similarly affected by

First Urology’s discrimination. For example, Plaintiff Elizabeth Fust was explicitly denied a CT

scan procedure and a renal ultrasound at First Urology due to her inability to lift herself to an



                                                 16
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 17 of 23 PageID #: 17




examination table, Plaintiff David Allgood had to bring family members with him to help him

transfer, and Plaintiff Marcus Gray relied on his spouse to transfer him to an examination table.

First Urology has acted and continues to act on grounds generally applicable to the class as a

whole, thereby making declaratory and injunctive relief appropriate to the class as a whole. The

form and scope of the injunctive and declaratory relief sought is common to all members of the

class.

         55.     Plaintiffs are adequate class representatives because they are directly impacted by

First Urology’s failure to provide full and equal access to their facilities, services, and programs.

The interests of the named Plaintiffs are neither antagonistic to, nor in conflict with, the interests

of the class as a whole. The attorneys representing the class are highly trained, duly qualified,

and very experienced in representing plaintiffs in civil rights class actions for declaratory and

injunctive relief.

         56.     References to Plaintiffs shall include Plaintiffs and each member of the class,

unless otherwise indicated.

                                   FIRST CAUSE OF ACTION
                        Violation of the Americans with Disabilities Act

         57.     Plaintiffs reallege all previously alleged paragraphs of this Complaint.

         58.     Title III of the Americans with Disabilities Act prohibits discrimination against

people with disabilities “in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

12182(a).

         59.     The named Plaintiffs, members of the organizational Plaintiff, and the class

members (collectively “Plaintiffs”) are persons with mobility disabilities who use wheelchairs.

                                                  17
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 18 of 23 PageID #: 18




They are persons with disabilities within the meaning of the ADA and the regulations

promulgated thereunder, 28 C.F.R. Part 36. They have an impairment that substantially limits the

major life activities of walking, standing, and/or bending. 42 U.S.C. § 12102; 28 C.F.R. §

36.105.

       60.      First Urology’s facilities are the professional offices of health care providers and

therefore are places of public accommodation within the meaning of the ADA. 42 U.S.C. §

12181(7)(F) (“Public accommodation” includes a “professional office of a health care provider,

hospital, or other service establishment”).

       61.      First Urology is the owner, operator, lessor, and/or lessee of the medical services

provided in its name and therefore has places of public accommodation within the meaning of

the ADA. 28 C.F.R. § 36.104 (“Public accommodation means a private entity that owns, leases

(or leases to), or operates a place of public accommodation.”).

       62.      First Urology has discriminated against Plaintiffs by denying them the

opportunity “to participate in or benefit from the goods, services, facilities, privileges,

advantages, or accommodations” of the facilities owned, operated, or contracted for usage by

First Urology. 42 U.S.C. § 12182(b)(1)(A)(i).

       63.      First Urology has discriminated against Plaintiffs by denying them the

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodations of the facilities owned, operated, or contracted for usage by First Urology in

a manner that is equal to that afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       64.      First Urology has discriminated and continues to discriminate against Plaintiffs

by failing to modify its policies, procedures, and practices in a reasonable manner, when such




                                                  18
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 19 of 23 PageID #: 19




modifications are necessary to ensure equal access for individuals with physical disabilities. 42

U.S.C. § 12182(b)(2)(A)(ii).

       65.      First Urology’s conduct constitutes ongoing and continuous violations of the

ADA. Unless restrained or enjoined from doing so, First Urology will continue to violate the

law. Through its conduct, First Urology has caused and will continue to cause Plaintiffs

immediate and irreparable injury.

       66.      Plaintiffs are entitled to injunctive relief and reasonable attorneys’ fees and costs.

42 U.S.C. §§ 12188(a)(1) (citing 42 U.S.C. §§ 2000a-3(a)); 12205.

                                 SECOND CAUSE OF ACTION
                       Violation of Section 504 of the Rehabilitation Act

       67.      Plaintiffs reallege all previously alleged paragraphs of this Complaint.

       68.      Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, and the

regulations promulgated thereunder, prohibit discrimination against people with disabilities by

recipients of federal funding. Section 504 provides, in pertinent part, that:

       No otherwise qualified individual with a disability . . . shall, solely by reason of her
       or his disability, be excluded from the participation in, be denied the benefits of, or
       be subjected to discrimination under any program or activity receiving Federal
       financial assistance . . . .

       69.      The named Plaintiffs, members of the organizational Plaintiff, and the class

members are otherwise qualified individuals with disabilities, pursuant to 29 U.S.C. § 705(20)

and 42 U.S.C. § 12102.

       70.      Section 504 defines “program or activity” in part as “an entire corporation,

partnership, or other private organization, or an entire sole proprietorship . . . which is principally

engaged in the business of providing . . . health care.” 29 U.S.C. § 794(b)(3)(A)(ii). First

Urology is a “program or activity” within the meaning of the Rehabilitation Act.


                                                  19
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 20 of 23 PageID #: 20




        71.     First Urology has received federal financial assistance at all relevant times.

        72.     Through the acts and omissions alleged herein, First Urology has, solely because

of Plaintiffs’ and the class members’ disabilities, excluded Plaintiffs from participation in First

Urology’s programs and activities, denied Plaintiffs the benefits of First Urology’s programs and

activities, and subjected Plaintiffs to discrimination in violation of 29 U.S.C. §§ 794, et. seq., and

the regulations promulgated thereunder.

        73.     First Urology’s acts and omissions described herein violate the equal access and

nondiscrimination provisions of Section 504 and the regulations promulgated thereunder and

have resulted in injury to Plaintiffs.

        74.     As a proximate result of First Urology’s violations of Section 504, Plaintiffs have

been injured, and will continue to be injured, as set forth herein. This conduct, unless enjoined,

will continue to inflict injuries for which Plaintiffs have no adequate remedy at law.

        75.     Plaintiffs are entitled to injunctive relief and reasonable attorneys’ fees, expenses,

and costs, pursuant to 29 U.S.C § 794a, citing 42 U.S.C. §§ 2000d, et seq. and 42 USCA §

2000e-5.

                                   THIRD CAUSE OF ACTION
                            Violation of the Kentucky Civil Rights Act

        76.     Plaintiffs reallege all previously alleged paragraphs of this Complaint.

        77.     The Kentucky Civil Rights Act provides that “discrimination” includes “any

direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation,

refusal, denial, or any other act or practice of differentiation or preference in the treatment of a

person or persons, or the aiding, abetting, inciting, coercing, or compelling thereof made

unlawful under this chapter.” KRS 344.010(5).



                                                   20
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 21 of 23 PageID #: 21




       78.      Under the KCRA, “disability” includes “[a] physical . . . impairment that

substantially limits one (1) or more of the major life activities of the individual.” KRS

344.010(4)(a). Plaintiffs are persons with a disability within the meaning of the KCRA.

       79.      The term “place of public accommodation” as defined in the KCRA includes

“any place, . . . or other establishment, either licensed or unlicensed, which supplies goods or

services to the general public or which solicits or accepts the patronage or trade of the general

public or which is supported directly or indirectly by government funds.” KRS 344.130. First

Urology is a “place of public accommodation” within the meaning of the KCRA.

       80.      By the conduct described above, First Urology has discriminated against the

named Plaintiffs, members of the organizational Plaintiff, and the class members in violation of

the KCRA.

       81.      First Urology’s conduct constitutes an ongoing and continuous violation of the

KCRA and, unless restrained from doing so, First Urology will continue to violate said law. This

conduct, unless enjoined, will continue to inflict injuries, and Plaintiffs will suffer irreparable

harm in that they will continue to be discriminated against and denied the accommodations,

advantages, facilities, or privileges of the programs and services provided by First Urology as

well as reasonable accommodations that would provide them the opportunity to benefit from

these programs and services.

       82.      First Urology’s discriminatory conduct is ongoing, and consequently, Plaintiffs

are entitled to injunctive relief and attorneys’ fees and costs, pursuant to KRS 344.450.




                                                  21
 Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 22 of 23 PageID #: 22




                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand:

        83.      Order and judgment of this Court holding that Defendant’s conduct, acts,

omissions, policies, and practices as alleged herein are unlawful, have violated and continue to

violate Title III of the Americans with Disabilities Act, Section 504 of the Rehabilitation Act,

and the Kentucky Civil Rights Act;

        84.      Order and judgment of this Court permanently enjoining Defendant from

violating Title III of the Americans with Disabilities Act, Section 504 of the Rehabilitation Act,

and the Kentucky Civil Rights Act;

        85.      Order and judgment of this Court permanently enjoining Defendant to purchase

and provide accessible medical equipment as described in the Department of Justice technical

assistance guide Americans with Disabilities Act: Access To Medical Care For Individuals With

Mobility Disabilities (2010), available at https://www.ada.gov/medcare_ta.htm and the

Architectural and Transportation Barriers Compliance Board standards setting forth minimal

technical criteria for medical diagnostic equipment, see Appendix to 36 CFR Part 1195, available

at https://www.access-board.gov/guidelines-and-standards/health-care/about-this-rulemaking

(last visited August 10, 2020) in all its facilities;

        86.     Order and judgment of this Court permanently enjoining Defendant to institute

policies, procedures, and training appropriate to the provision of medical care to patients with

mobility disabilities;

        87.      Costs expended herein, including an award of Plaintiffs’ reasonable attorneys’

fees and costs; and

        88.     All other relief to which the Plaintiffs may be entitled.



                                                    22
Case 3:20-cv-00562-CHB Document 1 Filed 08/12/20 Page 23 of 23 PageID #: 23




Dated: August 12, 2020        Respectfully submitted,
       Louisville, Kentucky


                              s/David Leightty________________________
                              David Leightty
                              PRIDDY, CUTLER, NAAKE & MEADE, PLLC
                              2303 River Road, Suite 300
                              Louisville, KY 40206
                              Tel.: (502) 632-5292
                              dleightty@earthlink.net

                              Rebecca Sobie*
                              Christina Brandt-Young*
                              DISABILITY RIGHTS ADVOCATES
                              655 Third Avenue, 14th Floor
                              New York, NY 10017-5621
                              Tel: (212) 644-8644
                              Fax: (212) 644-8636
                              rsobie@dralegal.org
                              cbrandt-young@dralegal.org

                              Attorneys for Plaintiffs

                              *Motion to Appear Pro Hac Vice To Be Filed




                                      23
